Citation Nr: 1817746	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than November 1, 2013, for the assignment of a 30 percent evaluation for posttraumatic stress disorder (PTSD) and traumatic brain injury (TBI).

REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2008 to December 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO assigned a 30 percent evaluation for PTSD and TBI, effective from November 1, 2013.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  The Veteran was discharged from service on December 1, 2012. 

2.  The Veteran filed a claim for an increased evaluation for his PTSD on November 1, 2013.

3.  It was factually ascertainable for the one year period prior to November 1, 2013, that an increase in the Veteran's PTSD had occurred and that he met the requirements for a 30 percent evaluation under the applicable rating criteria.


CONCLUSION OF LAW

The criteria for an effective date of December 2, 2012, for the assignment of a 30 percent evaluation for PTSD have been met.  38 U.S.C. §§ 5101, 5110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519   (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An appeal consists of a timely filed notice of disagreement (NOD), and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A claimant or his or her representative must file an NOD with a determination of the RO within one year from the date that the RO mails notice of the determination. 38 C.F.R. § 20.302(a).  Whether an NOD has been filed in a timely manner is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished an SOC.  38 C.F.R. §§ 19.34, 20.101(c).  In addition, whether an NOD is adequate is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to the adequacy of a notice of disagreement, the claimant will be furnished an SOC. 38 C.F.R. §§ 19.28, 20.101(c).  The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date of December 2, 2012, but no earlier, is warranted for the assignment of a 30 percent evaluation for PTSD and TBI.

In a December 2012 rating decision, the RO granted service connection for PTSD and TBI and assigned an evaluation of 10 percent, effective December 2, 2012, which was the day following the Veteran's discharge from service.  He submitted correspondence through his representative in November 2013, requesting reconsideration of the rating decision.  The correspondence stated "The Veteran's PTSD has increased to a level of a higher rating since his C&P examination."

The RO treated the November 2013 statement as a claim for an increased rating, and in a March 2014 rating decision, assigned an evaluation of 30 percent, effective November 1, 2013.  In June 2014, the Veteran submitted an NOD expressing disagreement with the effective date of the evaluation assigned in the March 2014 rating decision.

During the August 2015 hearing, the Veteran testified that his symptoms of PTSD were as severe at the time he was discharged from service in 2012 as they were in November 2013 when the evaluation was increased to 30 percent.  He also asserted that the statement he submitted in November 2013 should have been construed as an NOD and not a claim for an increased evaluation.  Thus, his original claim would have remained pending, and the effective date should be granted from the date of his original claim.

After reviewing the Veteran's November 2013 statement, the Board finds that the November 2013 claim does not constitute an NOD with the December 2012 rating decision.   In the claim, the Veteran clearly indicated that reconsideration was requested because his PTSD had increased to a level that would warrant a higher evaluation.  There was no indication that the Veteran disagreed with the December 2012 rating decision.  Therefore, the Board concludes that the November 2013 statement was properly construed as a claim for an increased rating rather than a NOD.  Thus, the original claim for service connection for PTSD did not remain pending.  

Nevertheless, the remaining issue is whether a factually ascertainable increase in the disability arose within one year of the November 2013 claim.  The Veteran's PTSD and TBI are currently assigned a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

Under the criteria for the General Rating Formula for Mental Disorders, a 10 percent evaluation is assigned for occupational and social impairment due to mild and transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication.  

A 30 percent evaluation is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

With regard to the date of entitlement, the RO assigned an evaluation of 30 percent in the March 2014 rating decision based upon findings from a January 2014 VA examination which showed increased symptomatology that reflected occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Specifically, the Veteran exhibited symptoms of disturbances of motivation and mood, chronic sleep impairment, anxiety, suspiciousness, and mild memory loss.

A review of the record shows that the Veteran had undergone two separate VA examinations for PTSD in January 2013 and May 2013.  During the January 2013 VA examination, the Veteran was noted to have symptoms of anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances, including work or work or a worklike setting.  However, the examiner concluded that the Veteran's overall level of occupational and social impairment was reflective of impairment due to mild and transient symptoms, which decrease work efficiency and ability perform occupational tasks only during periods of significant stress, or symptoms were controlled by continuous medication.  

During the May 2013 VA examination, the Veteran was noted to have attention and memory difficulties, and he demonstrated variability on tasks of attention likely resulting from chronic sleep issues and psychological symptoms.

During the August 2015 hearing, the Veteran reported that his symptoms of PTSD had not worsened from 2012 to November 2013, but had remained the same.  After discharge from service, he reported having lack of sleep, recurring dreams, and being on edge.

After reviewing the evidence of record, the Board finds that there is reasonable doubt as to whether it was factually ascertainable for the one year period prior to November 1, 2013, that the Veteran's PTSD and TBI underwent an increase.  Although the January 2013 examiner found that the Veteran's level of overall occupational and social impairment was reflective of the criteria for an evaluation of 10 percent, the examination also shows that the Veteran had several symptoms that would cause more severe occupational and social impairment, warranting an evaluation of 30 percent.  In fact, some of these symptoms, including anxiety, sleep impairment, and mild memory loss, provided the basis for the RO to assign the 30 percent evaluation in the March 2014 rating decision.

Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of December 2, 2012, for the increased 30 percent evaluation for the Veteran's PTSD and TBI under the exception to the general rule for effective dates outlined above.  Although the Veteran would be entitled to an effective date of one year prior to his claim for an increased rating based on the exception to the general rule, an effective date prior to December 2, 2012, is not warranted as a matter of law.  In this regard, the Veteran was discharged on December 1, 2012, and he has only been granted service connection for PTSD and TBI since December 2, 2012.  Accordingly, an effective date of December 2, 2012, but no earlier, is warranted for the assignment of a 30 percent evaluation for service-connected PTSD and TBI.


ORDER

An effective date of December 2, 2012, but no earlier, for the assignment of a 30 percent evaluation for PTSD and TBI is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


